ACCEPTED
                                                                                       03-11-00483-CV
                                                                                              3785571
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  1/15/2015 3:26:10 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              No. 03-11-00483-CV
__________________________________________________________________
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                         In the Third Court of Appeals
                                                               1/15/2015 3:26:10 PM
                                 Austin, Texas                   JEFFREY D. KYLE
                                                                       Clerk
__________________________________________________________________

                        Trinity Materials, Inc.,
                              Appellant,
                                  v.
                    Carroll Sansom, James Sansom,
                            and Robert Coe,
                              Appellees.
__________________________________________________________________

                  On Appeal from the 201st District Court
                         Of Travis County, Texas,
                Hon. Honorable Stephen Yelenosky, Presiding
__________________________________________________________________

                UNOPPOSED MOTION TO EXTEND TIME
                        TO MOVE FOR REHEARING
__________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellant Trinity Materials, Inc. (“Trinity”) files this Unopposed Motion for

Extension of Time seeking an additional 29 days, until February 13, 2015, within

which to move for rehearing and would show the Court the following:




                                       -1-
        1.   The deadline for Appellant to move for rehearing is January 15, 2015.

Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 49.8, Appellant seeks

an extension of 29 days, until February 13, 2015, within which to pursue rehearing.

        2.   This extension is requested because Appellant’s counsel are engaged

in the following other matters with deadlines in and around January and February

2015:

             a.    United States of America, ex rel, Joshua Harman v. Trinity
                   Industries, Inc., et al. v. The Center for Auto Safety, et al., No.
                   14-40995 (United States Court of Appeals for the Fifth Circuit).
                   Counsel for Appellant represents Appellees in that case.
                   Counsel presented oral argument on January 8, 2015.

             b.    Ensign Group, Inc. v Erica Mammen, No. 02-14-00317-CV
                   (Second District Court of Appeals of Texas, Fort Worth).
                   Counsel for Appellant represents Appellants in that case.
                   Counsel will present oral argument, which is currently
                   scheduled for January 20, 2015.

             c.    In re John Reeder, No. 14-0749 (Supreme Court of Texas).
                   Counsel for Appellant represents Respondents. Respondents’
                   Brief on the Merits is due February 9, 2015.

        3.   An extension of time for filing the Motion for Rehearing is sought so

that justice may be done in the disposition of this appeal and due to unavoidable

conflicts, not for the purpose of delay. This Motion is unopposed.

        4.   Appellant has not previously requested any other extensions of time

for moving for rehearing.




                                        -2-
                  CONCLUSION AND REQUEST FOR RELIEF

      For these reasons, Appellant requests that the Court grant it an extension of

time until and including February 13, 2015, in which to move for rehearing, and

award all such other and further relief to which it may be justly entitled.

                                        Respectfully submitted,

                                          /s/ Heather Bailey New
                                        Heather Bailey New
                                        State Bar No. 24007642
                                        hnew@bellnunnally.com
                                        Jason P. Steed
                                        State Bar No. 24070671
                                        jsteed@bellnunnally.com
                                        BELL NUNNALLY & MARTIN, LLP
                                        3232 McKinney Avenue, Suite 1400
                                        Dallas, Texas 75204
                                        (214) 740-1400
                                        (214) 740-1499

                                        ATTORNEYS FOR APPELLANT
                                        TRINITY MATERIALS, INC.


                      CERTIFICATE OF CONFERENCE

      The undersigned conferred with counsel for Appellees Don Magee, by
telephone, on January 15, 2015, and Appellees do not oppose the extension of time
requested in this motion.

                                         /s/ Heather Bailey New
                                        Heather Bailey New




                                          -3-
                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the
foregoing document was delivered to the following persons on January 15, 2015,
through the Efile.TXCourts.gov electronic filing system:
Don H. Magee
Julian Lockwood
April Lucas
MCGINNIS, LOCHRIDGE & KILGORE, L.L.P.
600 Congress Ave., Suite 2100
Austin, Texas 78701
Tel: (512) 495-6040
Fax: (512) 505-6340

                                            /s/ Heather Bailey New
                                           Heather Bailey New
1994394_1 / 972.103




                                     -4-